DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sensor” that detects when a target object passes through an at least one vacuum extractor device of claims 5 and 17, the “reconfigurable” ducting system and the “plurality of different receptacles” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 9, 14-16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borrell (US 2019/0374978 A1).  Borrell discloses a vacuum object sorting system, the system comprising a vacuum extraction assembly that includes at least one vacuum extractor device (4) having an inlet (see at least Fig. 2, bottom of 4) and an outlet (8), wherein the at least one vacuum extractor device is configured to convert a controlled compressed air stream into a channeled vacuum airflow entering the inlet and exiting the outlet (see at least para. 0039); and an object recognition device (see at least para. 0057, “sensor”) coupled to sorting control logic and electronics (see at least para. 0059), wherein the controlled compressed air stream is controlled by the sorting control logic and electronics in response to a signal generated by the object recognition device (see at least para. 0060); wherein the at least one vacuum extractor device is configured to capture a target object identified by the sorting control logic and electronics utilizing the channeled vacuum airflow (see at least para. 0064), and further utilizing the channeled vacuum airflow, to pass the target object  by the sorting control logic and electronics (see at least para. 0064).  The object recognition device comprises at least one of: a camera, an infrared camera, a non-visible electromagnetic radiation sensor, a magnetic sensor or a capacitive sensor (see at least para. 0041).  The method further comprises channeling the target object past the object recognition device and towards the vacuum extraction assembly utilizing a conveyor mechanism (2).
Claim(s) 1-3, 9, 10, 14-16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Evans et al. (US 5,040,353).  Evans discloses a vacuum object sorting system, the system comprising a vacuum extraction assembly that includes at least one vacuum extractor device (20) having an inlet (20A) and an outlet (20B), wherein the at least one vacuum extractor device is configured to convert a controlled compressed air stream into a channeled vacuum airflow entering the inlet and exiting the outlet (see at least col. 6, lines 21-40); and an object recognition device (see at least col. 7, line 12, “detection station”) coupled to sorting control logic and electronics (PLC), wherein the controlled compressed air stream is controlled by the sorting control logic  by the sorting control logic and electronics (see at least col. 7, lines 20-60).  The method further comprises channeling the target object past the object recognition device and towards the vacuum extraction assembly utilizing a conveyor mechanism (s).  The conveyor mechanism comprises one or more raised features, recessed features, or perforation features, configured to provide airflow for intake into the channeled vacuum airflow (see at least Fig. 6)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrell (US 2019/0374978 A1) in view of Roos et al. (US 6,124,560).  Boreel discloses a vacuum object sorting system, the system comprising a vacuum extraction assembly that includes at least one vacuum extractor device (4) having an inlet (see at least Fig. 2, bottom of 4) and an outlet (8), wherein the at least one vacuum extractor device is configured to convert a controlled compressed air stream into a channeled vacuum airflow entering the inlet and exiting the outlet (see at least para. 0039); and an object recognition device (see at least para. 0057, “sensor”) coupled to sorting control logic and electronics (see at least para. 0059), wherein the controlled compressed air stream is controlled by the sorting control logic and electronics in response to a signal generated by the object recognition device (see at least para. 0060); wherein the at least one vacuum extractor device is configured to capture a target object identified by the sorting control logic and electronics utilizing the channeled vacuum airflow (see at least para. 0064), and further utilizing the channeled vacuum airflow, to pass the target object through the inlet and outlet to a deposit location (see at least Fig. 1, outlet of 8).  Borrell discloses all the limitations of the claims, but it does not disclose that the sorting control logic and electronics comprises one or more neural processing units, wherein the one or more neural processing units distinguish the target object from one or more .
Allowable Subject Matter
Claims 5-7, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Travis et al. (US 10,016,790) discloses a device which uses a vacuum pick and place tool in which the vacuum is created using the venture effect.  Kumar (US 2018/0243800 A1) discloses using a neural network in a material sorting system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PATRICK H MACKEY/Primary Examiner, Art Unit 3659